



Exhibit 10.15
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of the 7th day of
March, 2019 (the “Agreement”), by and among (i) NICOLET NATIONAL BANK (the
“Bank”), a National Bank organized under the laws of the State of Wisconsin, a
wholly owned subsidiary of NICOLET BANKSHARES, INC. (the “Company”), a bank
holding company organized under the laws of the State of Wisconsin, (ii) the
Company (the Bank and the Company collectively referred to as the “Employer”),
and (iii) ERIC J. WITCZAK, a resident of the State of Wisconsin (the
“Executive”).
BACKGROUND:
The Executive and the Employer are parties to that certain Employment Agreement
dated May 13, 2013 as amended on December 2, 2014 (the “Prior Employment
Agreement”).
The Bank and the Executive now desire to amend and restate the Prior Employment
Agreement to address certain administrative and substantive changes, and (ii) to
update the Prior Employment Agreement in a number of respects.
The Employer and the Executive intend that this Agreement embodies the complete
terms and conditions of the Executive’s employment with the Employer and
supersedes all prior employment and similar agreements between the Executive and
the Employer (and/or their affiliates), as set forth more specifically below.
AGREEMENT:
In consideration of the above premises and the mutual agreements hereinafter set
forth, effective as of the Effective Date, the parties hereby agree as follows:
1.
Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meaning set forth below:

1.1“Agreement” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.
1.2“Area” shall mean the geographic area within a fifty (50) mile radius of the
Bank’s corporate office and each branch office, it being the express intent of
the parties that the Area as defined herein is the area where the Executive
performs or performed services on behalf of the Bank under this Agreement as of,
or within a reasonable time prior to, the termination of the Executive's
employment hereunder.
1.3“Bank Information” means Confidential Information and Trade Secrets.
1.4“Business of the Employer” shall mean the business conducted by the Bank,
which is the business of commercial and consumer banking and the provision of
wealth management products and services.


1.5“Cause” shall mean:
a.a material breach of the terms of this Agreement by the Executive, including,
without limitation, failure by the Executive to perform his duties and
responsibilities in the manner and to the extent required under this Agreement,
which remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Executive by the Employer. Such
notice shall (i) specifically identify the duties that the Board of Directors of
the Company or the Bank, as applicable, believes the Executive has failed to
perform, (ii) state the facts upon which such Board of Directors made such
determination, and (iii) be approved by a resolution passed by two-thirds (2/3)
of the applicable directors then in office;


1

--------------------------------------------------------------------------------





b.conduct by the Executive that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;
c.arrest for, charged in relation to (by criminal information, indictment or
otherwise), or conviction of the Executive during the Term of this Agreement of
a crime involving breach of trust or moral turpitude;
d.conduct by the Executive that amounts to gross and willful insubordination or
inattention to his duties and responsibilities hereunder; or
e.conduct by the Executive that results in removal from his position as an
officer or executive of the Bank pursuant to a written order by any regulatory
agency with authority or jurisdiction over the Bank.
1.6“Change of Control” means any one of the following events the effective date
of which occurs during the Term:
a.the acquisition by any one person, or more than one person acting as a group
(other than any person or more than one person acting as a group who is
considered to own more than fifty percent (50%) of the total fair market value
or voting power of the Bank or the Company, as applicable, prior to such
acquisition) of stock of the Bank or the Company, as applicable, that, together
with stock held by such person or group, constitutes more than fifty percent
(50%) of the total fair market value or voting power of the stock of the Bank or
the Company, as applicable;
b.the date any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group, which date is not prior to the first
day of the Term) ownership of stock of the Bank or the Company, as applicable,
possessing thirty percent (30%) or more of the total voting power of the stock
of the Bank or the Company, as applicable;
c.the date a majority of members of the Company’s Board of Directors is replaced
during any twelve-month period, commencing no earlier than the first day of the
Term, by the directors whose appointment is not endorsed by a majority of the
members of the Company’s Board of Directors before the date of the appointment
or election; or
d.the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or group, which date is not prior to
the first day of the Term) assets of the Company that have a total gross fair
market value of forty percent (40%) or more of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions; provided, however, that transfers to the following entities or
person(s) shall not be deemed to result in a Change of Control under this
Subsection (d):
i.an entity that is controlled by the shareholders of the Company immediately
after the transfer;
ii.a shareholder (determined immediately before the asset transfer) of the
Company in exchange for or with respect to its stock;
iii.an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;
iv.a person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; or
v.an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a person described in the above
Subsection (d)(iv).
For purposes of this Section 1.6, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company or the Bank. Notwithstanding the other provisions of this
Section 1.6, no Change of Control shall be deemed to have occurred for purposes
of this Agreement by reason of any actions


2

--------------------------------------------------------------------------------





or events in which the Executive participates in a capacity other than in the
Executive’s capacity as an employee and, if applicable, the Executive’s capacity
as a director or shareholder of the Company or the Bank. Notwithstanding the
other provisions of this Section 1.6, in the event of a merger, consolidation,
reorganization, share exchange or other transaction as to which the holders of
the capital stock of the Company before the transaction continue after the
transaction to hold, directly or indirectly through a holding company or
otherwise, shares of capital stock of the Company (or other surviving company)
representing more than fifty percent (50%) of the value or ordinary voting power
to elect directors of the capital stock of the Company (or other surviving
company), such transaction shall not constitute a Change of Control. The
provisions of this Section 1.6 shall be construed in a manner consistent with
the applicable provisions of Section 409A of the Internal Revenue Code and the
rules and regulations promulgated thereunder.
1.7“Company” shall mean Nicolet Bankshares, Inc., a bank holding company
incorporated under the laws of the State of Wisconsin.
1.8“Confidential Information” means data and information relating to the
business of the Bank or the Company (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive's
relationship to the Bank or the Company and which has value to the Bank and is
not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Bank or the Company (except where such public disclosure has been
made by the Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means.
1.9“Disability” shall mean the inability of the Executive to perform each of his
material duties under this Agreement for the duration of the short-term
disability period under the Bank's policy then in effect (or, if no such policy
is in effect, a period of one-hundred eighty (180) consecutive days) as
certified by a physician chosen by the Bank and reasonably acceptable to the
Executive.
1.10 “Determination Date” means (1) during the Executive’s employment, the date
for which compliance is being determined, and (2) following Executive’s
Separation from Service, the date of Executive’s Separation from Service.
1.11“Effective Date” means March 7, 2019.
1.12“Good Reason” shall mean any of the following which occurs on or after the
Effective Date:
a.a material diminution to the scope of the Executive’s authority (including
supervisory authority), duties or responsibility;
b.following a Change of Control, a material diminution of reporting
relationship;
c.following a Change of Control, a material change in the geography where the
Executive must perform his service (e.g. a location that is beyond a 50-mile
radius from the Executive’s office location immediately prior to the Change of
Control);
d.following a Change of Control, any material decrease in base compensation,
bonus opportunity or other benefits provided for in Section 4 from the level in
effect immediately prior to the Change of Control;
e.any other material breach in the Agreement;
provided, however, that in each case of the above, the Executive must provide
written notice to the Employer of the occurrence of such action or failure
within ninety (90) days after the action or failure first occurs, and the
Executive shall only have Good Reason to terminate the Executive’s employment if
the Employer fails to correct such action or failure within thirty (30) days
following receipt of such notice. If the Employer does so fail to correct such
action or failure, the Executive must resign effective no later than fifteen
(15) days following expiration of the thirty (30)-day correction period.
1.13“Initial Term” shall mean that period of time commencing on the date of this
Agreement and running until the close of business on the last business day
immediately preceding the third


3

--------------------------------------------------------------------------------





anniversary of the date of this Agreement or any earlier termination of
employment of the Executive under this Agreement as provided for in Section 3.
1.14“Material Contact” means
a.with respect to Section 7 of this Agreement, the contact between the Executive
and each customer: (i) with whom or which the Executive dealt on behalf of the
Employer and/or one or more of their affiliates in a business capacity or about
whom or which the Executive obtained Confidential Information in the ordinary
course of business as a result of such Executive’s association with the Employer
and/or one or more of their affiliates; and (ii) who or which received products
or services from the Employer and/or one or more of their affiliates within two
(2) years prior to the Determination Date; and
b.with respect to Section 8 of this Agreement, the contact between the Executive
and each employee over which the Executive has direct supervisory authority or
significant influence and each employee with whom the Executive has obtained
Confidential Information regarding, without limitation, that employee’s
performance and/or compensation giving rise to a competitive advantage by virtue
of the Executive’s position with the Employer within two (2) years prior to the
Determination Date.
1.15“Separation from Service” shall mean a termination of the Executive’s
employment with the Employer and all affiliated companies that, together with
the Employer, constitute the “service recipient” within the meaning of Code
Section 409A and the regulations thereunder that constitutes a “separation from
service” within the meaning of Code Section 409A and the regulations thereunder.
1.16“Term” shall mean the last day of the Initial Term or most recent subsequent
renewal period.
1.17“Trade Secrets” means Bank or Company information including, but not limited
to, technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which:
a.derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and
b.is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
2.Duties.
2.1Position. The Executive is employed as the Executive Vice President of the
Bank, subject to the direction of the President and Chief Executive Officer
(hereinafter “CEO”) or its designee(s) and shall perform and discharge well and
faithfully the duties which may be assigned to him from time to time by the
Employer in connection with the conduct of its business. The duties and
responsibilities of the Executive are set forth on Exhibit A attached hereto.
2.2Full-Time Status. In addition to the duties and responsibilities specifically
assigned to the Executive pursuant to Section 2.1 hereof, the Executive shall:
a.devote substantially all of his time, energy and skill during regular business
hours to the performance of the duties of his employment (reasonable vacations
and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;
b.diligently follow and implement all reasonable and lawful management policies
and decisions communicated to him by the Board of Directors of the Bank or the
Company, as applicable; and
c.timely prepare and forward to the CEO or its designees all reports and
accountings as may be requested of the Executive.
2.3Permitted Activities. The Executive shall devote his entire business time,
attention and energies to the Business of the Employer and shall not during the
Term be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued


4

--------------------------------------------------------------------------------





for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Executive from:
a.investing his personal assets in businesses which (subject to clause (b)
below) are not in competition with the Business of the Employer and which will
not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;
b.purchasing securities in any corporation whose securities are regularly traded
provided that such purchase shall not result in him collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any business in competition with the Business of the Employer; and
c.participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors of the Bank or the Company, as applicable, approves of such
activities prior to the Executive's engaging in them.
3.Term and Termination.
3.1Term. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect, it shall automatically renew each day after the
date of this Agreement so that the Term remains a three-year term from
day-to-day hereafter unless the Employer or the Executive gives written notice
to the other of its intent that the automatic renewals shall cease. In the event
such notice of non-renewal is properly given, this Agreement and the Term shall
expire on the third anniversary of the thirtieth (30th) day following the date
such written notice is received.
3.2Termination. During the Term, the employment of the Executive under this
Agreement may be terminated only as follows:
a.By the Employer:
i.For Cause, upon written notice to the Executive pursuant to Section 1.5
hereof, where the notice has been approved by a resolution passed by two­thirds
(2/3) of the directors of the Bank or the Company, as applicable, then in
office; or
ii.Without Cause at any time, provided that the Employer shall give the
Executive thirty (30) days' prior written notice of its intent to terminate, in
which event the Employer shall be required to (1) continue to meet its
obligations under Section 4.1 for a period equal to the lesser of (i) twelve
(12) months following the termination or (ii) the remaining Term of the
Agreement, and (2) reimburse the Executive for the cost of premium payments paid
by the Executive to continue his then existing health insurance for himself and
his covered dependents as provided by the Employer for the lesser of (i) twelve
(12) months following the date of termination of employment, or (ii) the health
continuation coverage period for which the Executive is eligible as a result of
the termination of employment.
b.By the Executive:
i.For Good Reason, provided that the Executive shall give the Employer the prior
written notice described in Section 1.12, in which event the Employer shall be
required to (1) continue to meet its obligations under Section 4.1 for a period
equal to the lesser of (i) twelve (12) months following the termination or (ii)
the remaining Term of the Agreement, and (2) reimburse the Executive for the
cost of premium payments paid by the Executive to continue his then existing
health insurance for himself and his covered dependents as provided by the
Employer for the lesser of (i) twelve (12) months following the date of
termination of employment, or (ii) the health continuation coverage period for
which the Executive is eligible as a result of the termination of employment; or
ii.For any reason other than Good Reason, provided that the Executive shall give
the Employer thirty (30) days' prior written notice of his intent to terminate.
c.Upon the Disability of the Executive at any time; provided that the Employer
shall provide the Executive with at least thirty (30) days’ prior written notice
of its intent to terminate the Executive, in which event, the Employer shall be
required to continue to meet its obligations under


5

--------------------------------------------------------------------------------





Section 4.1 for a period of six (6) months following the termination or until
the Executive begins receiving payments under the Bank’s long-term disability
policy, whichever occurs first.
d.At any time upon mutual, written agreement of the parties.
e.Notwithstanding anything in this Agreement to the contrary, the Term shall end
automatically upon the Executive's death.
3.3Change of Control.
a.If, within six (6) months after a Change of Control as defined in Section 1.6,
the Executive experiences an involuntary termination without Cause or the
Executive terminates his employment with the Employer for Good Reason, the
Executive, or in the event of his subsequent death, his designated beneficiaries
or his estate, as the case may be, shall receive, as liquidated damages, in lieu
of all other claims, (1) a lump sum severance payment equal to one and one-half
(1.5) times the sum of the Executive’s Base Salary and target Annual Bonus
opportunity as was in effect immediately preceding the Change of Control, if
any; plus (2) reimbursement for the cost of premium payments paid by the
Executive to continue his then existing health insurance for himself and his
covered dependents as provided by the Employer for the lesser of (i) twelve (12)
months following the date of termination of employment, or (ii) the health
continuation coverage period for which the Executive is eligible as a result of
the termination of employment, which shall be paid in cash in accordance with
the Bank’s regular payroll practices, but no less frequently than monthly.
b.In no event shall the payment(s) described in this Section 3.3 exceed the
amount permitted by Section 280G of the Internal Revenue Code, as amended (the
‘Code’). Therefore, if the aggregate present value (determined as of the date of
the Change of Control in accordance with the provisions of Section 280G of the
Code) of both the severance payment and all other payments to the Executive in
the nature of compensation which are contingent on a change in ownership or
effective control of the Bank or the Company or in the ownership of a
substantial portion of the assets of the Bank or the Company (the ‘Aggregate
Severance’) would result in a ‘parachute payment,’ as defined under Section 280G
of the Code, then the Aggregate Severance shall not be greater than an amount
equal to 2.99 multiplied by the Executive’s ‘base amount’ for the ‘base period,’
as those terms are defined under Section 280G of the Code. In the event the
Aggregate Severance is required to be reduced pursuant to this Section 3.3, the
latest payments in time shall be reduced first and if multiple portions of the
Aggregate Severance to be reduced are paid at the same time, any non-cash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata.
3.4Severance.
a.Payment of severance amounts due upon the Executive’s termination of
employment pursuant to Sections 3.2.1(b); Section 3.2.2(a); Section 3.2.3 or
Section 3.3, as applicable, including any reimbursements to which the Executive
is entitled pursuant to Section 4.3, shall commence or be made, as applicable,
on the first payroll date that is more than sixty (60) days after the Executive
experiences a Separation from Service on or after the date the Executive’s
employment is terminated.
b.Notwithstanding any provision in the Agreement to the contrary, to the extent
necessary to avoid the imposition of tax on the Executive under Code Section
409A, any payments that are otherwise payable to the Executive within the first
six (6) months following the effective date of the Executive’s Separation from
Service, shall be suspended and paid as soon as practicable following the end of
the six-month period following such effective date if, immediately prior to the
Executive’s Separation from Service, the Executive is determined to be a
“specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of
the Employer (or any related “service recipient” within the meaning of Code
Section 409A and the regulations thereunder). Any payments suspended by
operation of the foregoing sentence shall be paid as a lump sum in the seventh
month following such effective date. Payments (or portions thereof) that would
be paid latest in time during the six-month period will be suspended first.


6

--------------------------------------------------------------------------------





3.5Effect of Termination of Employment.
a.Upon termination of the Executive's employment hereunder, the Employer shall
have no further obligations to the Executive or the Executive's estate with
respect to this Agreement, except for the payment of salary and bonus amounts,
if any, accrued pursuant to Sections 4.1 and 4.2 hereof and unpaid as of the
effective date of the termination of employment and payments set forth in
Sections 3.2.1(b); Section 3.2.2(a); Section 3.2.3; Section 3.3; and Section
4.3, as applicable. Nothing contained herein shall limit or impinge upon any
other rights or remedies of the Employer or the Executive under any other
agreement or plan to which the Executive is a party or of which the Executive is
a beneficiary.
b.Notwithstanding any other provision of this Agreement to the contrary, as a
condition of the Employer’s payment of any amount in connection with the
Executive’s termination of employment pursuant to Sections 3.2.1(b); Section
3.2.2(a); Section 3.2.3; Section 3.3; and Section 4.3, as applicable, the
Executive must execute and not timely revoke during any revocation period
provided therein, a release in the form provided by the Employer. The Employer
shall provide the release to the Executive in sufficient time so that if the
Executive timely executes and returns the release, the revocation period will
expire no later than sixty (60) days following the effective date of the
termination of employment.
4.Compensation. The Executive shall receive the following salary and benefits
during the Term, except as otherwise provided below:
4.1Base Salary. During the Term in effect at the time of this Agreement, the
Executive shall be compensated at a base rate of $285,000 per year (the “Base
Salary”). The Executive's Base Salary shall be reviewed by the CEO at least
annually, and based on its evaluation of Executive's performance, may recommend
to the Board of Directors of the Bank or the Company, as applicable, that the
Executive's Base Salary be increased in such amount, if any, as may be
determined by the Board of Directors of the Bank or the Company, as applicable.
Base Salary shall be payable in accordance with the Employer's normal payroll
practices.
4.2Annual Incentive Compensation. Unless otherwise prohibited by banking
regulation, rule or directive, the Executive shall have the opportunity to earn
annual bonus compensation in such manner as may be determined by, and based on
performance measures and target levels as may be established by, the Board of
Directors upon the recommendation of the Compensation Committee of the Board of
Directors (the “Committee”) consistent with the Bank’s strategic planning
process, pursuant to any incentive compensation program as may be adopted from
time to time by the Board of Directors (an “Annual Bonus”). Any Annual Bonus
earned shall be payable in cash or cash equivalents by March 15th of the
calendar year following the calendar year in which the bonus is earned in
accordance with the Bank’s normal practices for the payment of short-term
incentives. To be entitled to any payment of bonus compensation from the Bank
pursuant to Section 4.2, the Executive must be employed by the Employer on the
last day of the applicable performance period and must continue to be employed
until the date that such payment is made.
4.3Business Expenses; Memberships. The Employer specifically agrees to reimburse
the Executive for:
a.reasonable and necessary business (including travel) expenses incurred by him
in the performance of his duties hereunder, as approved by the CEO; and
b.reasonable dues and business related expenditures, including initiation fees,
associated with memberships, as selected by the Executive, including country
clubs and professional associations which are commensurate with his position.
provided, however, that the Executive shall, as a condition of reimbursement,
submit verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Employer and in
sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service. In no event shall any reimbursement pursuant to this
Agreement be paid after the last day of the taxable year following the taxable
year in which the expense was incurred. The amount of reimbursable


7

--------------------------------------------------------------------------------





expenses incurred in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. Such right to reimbursement is not
subject to liquidation or exchange for another benefit.
4.4Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Employer similarly situated to the
Executive. All such benefits shall be awarded and administered in accordance
with the Employer's standard policies and practices. Such benefits may include,
by way of example only, vacation pay, profit-sharing plans, retirement or
investment funds, dental, health, life and disability insurance benefits and
such other benefits as the Employer deems appropriate.
4.5Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.
4.6Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement under this Agreement must be incurred by the Executive during the
Term of this Agreement to be eligible for reimbursement. All in-kind benefits
described in this Agreement must be provided by the Employer during the Term of
this Agreement. The amount of reimbursable expenses incurred, and the amount of
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. All reimbursements shall be paid as soon as administratively practicable,
but in no event shall any reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Such right to reimbursement or in-kind benefits are not subject to liquidation
or exchange for another benefit.    
5.Bank Information.
5.1Ownership of Bank Information. All Bank Information received or developed by
the Executive while employed by the Employer will remain the sole and exclusive
property of the Employer.
5.2Obligations of the Executive. The Executive agrees:
a.to hold Bank Information in strictest confidence;
b.not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Bank Information or any physical embodiments of Bank Information;
and
c.in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Bank Information from losing its character or
ceasing to qualify as Confidential Information or a Trade Secret.
In the event that the Executive is required by law to disclose any Bank
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Employer when the Executive becomes aware that such disclosure
has been requested and is required by law. This Section 5 shall survive for a
period of twelve (12) months following termination of this Agreement for any
reason with respect to Confidential Information, and shall survive termination
of this Agreement for any reason for so long as is permitted by applicable law,
with respect to Trade Secrets.
5.3Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon termination of his employment with the Employer, the Executive
will promptly deliver to the Employer all property belonging to the Employer,
including, without limitation, all Bank Information then in his possession or
control.
6.Non-Competition. The Executive agrees that during his employment by the
Employer hereunder and, in the event of his termination:
•
by the Employer for Cause pursuant to Section 3.2.l(a),

•
by the Executive other than for Good Reason pursuant to Section 3.2.2(b), or

•
by the Executive in connection with a Change of Control pursuant to Section 3.3,



8

--------------------------------------------------------------------------------





for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Employer), within the Area, either
directly or indirectly, on his own behalf or in the service or on behalf of
others, as an executive employee or in any other capacity which involves duties
and responsibilities similar to those undertaken for the Employer (including as
an organizer or proposed executive officer of a new financial institution),
engage in any business which is the same as or essentially the same as the
Business of the Employer and which is or is foreseeable to be competitive with
the Employer. The Executive acknowledges that the degree of Confidential
Information made available to him are protectable interests warranting such
restriction.
7.
Non-Solicitation of Customers. The Executive agrees that during his employment
by the Employer hereunder and, in the event of his termination:

•
by the Employer for Cause pursuant to Section 3.2.l(a),

•
by the Executive other than for Good Reason pursuant to Section 3.2.2(b), or

•
by the Executive in connection with a Change of Control pursuant to Section 3.3,

for a period of twelve (12) months thereafter, he will not (except on behalf of
or with the prior written consent of the Employer), within the Area, on his own
behalf or in the service or on behalf of others, solicit, divert or appropriate
or attempt to solicit, divert or appropriate, any business from any of the
Employer's customers with whom the Executive has or had Material Contact, for
purposes of providing products or services that are competitive with the
Business of the Employer.
8.
Non-Solicitation of Employees. The Executive agrees that during his employment
by the Employer hereunder and, in the event of his termination:

•
by the Employer for Cause pursuant to Section 3.2.1(a),

•
by the Executive other than for Good Reason pursuant to Section 3.2.2(b), or

•
by the Executive in connection with a Change of Control pursuant to Section 3.3,

for a period of twelve (12) months thereafter, he will not, within the Area, on
his own behalf or in the service or on behalf of others, solicit, recruit or
hire away or attempt to solicit, recruit or hire away, any employee of the
Employer with whom the Executive has or had Material Contact to another person
or entity providing products or services that are competitive with the Business
of the Employer, whether or not:
•
such employee is a full-time employee or a temporary employee of the Employer,

•
such employment is pursuant to written agreement, and

•
such employment is for a determined period or is at will.

9.
Remedies. The Executive agrees that the covenants contained in Sections 5
through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should he breach any of the covenants. Therefore, the
Executive agrees and consents that, in addition to all the remedies provided by
law or in equity, the Employer shall be entitled to a temporary restraining
order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of the covenants. The Employer and the Executive
agree that all remedies available to the Employer or the Executive, as
applicable, shall be cumulative.

10.Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.


9

--------------------------------------------------------------------------------





11.No Set-Off by the Executive. The existence of any claim, demand, action or
cause of action by the Executive against the Employer whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.
12.Notice. All notices and other communications required or permitted under this
Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand or overnight courier, in which event the notice shall be deemed effective
when delivered. All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:
If to the Employer:
Post Office Box 23900
Green Bay, Wisconsin 54305-3900
If to the Executive:
The address most recently on file with the Employer



13.
Assignment. Neither party hereto may assign or delegate this Agreement or any of
its rights and obligations hereunder without the written consent of the other
party to this Agreement; provided, however, that the rights and obligations of
the Employer shall apply to its successor(s) and the rights of the Executive
shall inure to the benefit of the heirs or the estate of the Executive.

14.Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.
15.Mediation. Except with respect to Sections 5 through 9 above, and as provided
in Section 17 hereof, if any dispute arises out of or relates to this Agreement,
or a breach thereof, and if the dispute cannot be settled through direct
discussions between the parties, the parties agree to first endeavor to settle
the dispute in an amicable manner by mediation under the Commercial Mediation
Rules of the American Arbitration Association before resorting to any other
process for resolving the dispute.
16.Attorneys' Fees. In the event that the parties have complied with this
Agreement with respect to mediation of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses, including without limitation attorneys’ fees,
incurred by the prevailing party in connection with such litigation, and the
other party shall pay such costs and expenses to the prevailing party within
sixty (60) days after a final determination (excluding any appeals) is made with
respect to the litigation.
17.Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Wisconsin. The parties agree that any
appropriate state court located in Brown County, Wisconsin or federal court for
the Eastern District of Wisconsin shall have jurisdiction of any case or
controversy arising under or in connection with this Agreement shall be a proper
forum in which to adjudicate such case or controversy. The parties consent and
waive any objection to the jurisdiction or venue of such courts.
18.Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof' and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.
19.Entire Agreement. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by both parties. All prior
understandings and agreements relating to the subject matter of this Agreement,
including, but not limited to, the Prior Employment Agreement, are hereby
expressly terminated without any obligations owing to the Executive on account
of the termination of those agreements.


10

--------------------------------------------------------------------------------





20.Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.
21.Survival. The obligations of the Executive pursuant to Sections 5, 6, 7, 8
and 9 shall survive the termination of the employment of the Executive hereunder
for the period designated under each of those respective sections.
IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
executed on the day and year first above written.




NICOLET BANKSHARES, INC.:
 
By: 
/s/ Robert B. Atwell
 
Signature
 
 
 
Robert B. Atwell, Chairman, President and Chief Executive Officer
 
Print Name/Title





                    
NICOLET NATIONAL BANK:
 
By: 
/s/ Michael E. Daniels
 
Signature
 
 
 
Michael E. Daniels, President and Chief Executive Officer
 
Print Name/Title





                    
EXECUTIVE:
 
By: 
/s/ Eric J. Witczak
 
Eric J. Witczak













11

--------------------------------------------------------------------------------





Exhibit A
Duties and Responsibilities of the Executive
Under the joint direction of the Employer CEO and the Board of Directors, the
Executive is responsible for
Principal Accountabilities:
See Attached Job Description




12